DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed August 20, 2020, applicant submitted an amendment filed on November 18, 2020, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-11, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (PGPUB 2019/0114569), hereinafter referenced as Palmer in view of Ramesh et al. (PGPUB 2018/0121549), hereinafter referenced as Ramesh.
claim 1, Palmer discloses a method, system and medium, hereinafter referenced as a method comprising: 
a processor (processor; p. 0058): and
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor (p. 0155), cause the processor to perform operations comprising:
retrieving, by a processor, unstructured data (unstructured; p. 0129, 0137-0141) from an internet data source (internet; p. 0049), wherein the unstructured data is retrieved directly from a subscriber database or from a web link hosting the unstructured data (social feed; p. 0076); 
inputting, by the processor, the unstructured data into a first machine learning model (Bayes; paragraph 0076), a second machine learning model (long-term; paragraph 0036, 0066), a named entity recognition (NER) model (organization, individual, etc.; p. 0036, 0059-0057, 0070), and a semantic role labeling (SRL) model (linguistic; p. 0071); 
calculating, by the processor, a sentiment score by inputting the unstructured data into a sentiment scoring algorithm (sentiment; p. 0008, 0014, 0069, 0076); and 
identifying, by the processor, the unstructured data to be of interest in response to an output of at least one of the first machine learning model, the second machine learning model, the NER model, the SRL model, or the sentiment score indicating that the unstructured data has a probability of being of interest (sentiment; p. 0008, 0014, 0069, 0076), but does not specifically teach training, by a processor, at least a first 
Ramesh discloses a method comprising training, by a processor, at least a first machine learning model and a second model learning model to identify data of interest from unstructured datasets based on a training dataset (p. 0025), wherein the training dataset is generated by filtering public business data based on a training keyword, wherein the training keyword is generated by identifying keywords from a dataset that is known to be of interest and indicating whether the unstructured data qualifies as data of interest (data of interest; p. 0023-0025 and 0063-0070), to facilitate the processing of the data extracted from social media.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to infer useful data about user’s interest.
Regarding claim 2, Palmer discloses a method further comprising: 
inputting, by the processor, the output of at least one of the first machine learning model, the second machine learning model, the NER model, the SRL model, or the sentiment score into a gradient boosted regression tree (GBRT) machine learning model (GBRT; p. 0129, 0136, 0140); and 
identifying, by the processor, the unstructured data to be of interest based on a final output from the GBRT machine learning model (GBRT; p. 0129, 0136, 0140). 
Regarding claims 3, 11 and 17, Palmer discloses a method further comprising: 

transmitting, by the processor, the data alert to be processed by a financial decisioning system (p. 0035, 0054-0056, 0066-0068, 0106, 0136-0140). 
Regarding claim 4, Palmer discloses a method further comprising preprocessing, by the processor, the unstructured data by performing a part-of-speech tagging process or by removing at least one of embedded web links, email links, or numbers (POS tag; p. 0071). 
Regarding claims 8 and 14, Palmer discloses a method wherein the training keyword is identified by analyzing prefiltered training data using at least one of a latent Dirichlet allocation (LDA) model, a correlated topic model, a word2vec processing algorithm, a word frequency analysis, or a phrase frequency analysis (categorize; p. 0072, 0105). 
Regarding claims 9 and 15, Palmer discloses a method wherein the generated training dataset is prefiltered by at least one of a parts-of-speech tagging process, a lemmatization process, removing stop words, generating n-grams, normalizing or filtering email IDs, numbers, and URLs, or replacing proper nouns with common nouns (POS tags; p. 0071). 
Regarding claims 10 and 16, they are interpreted and rejected for similar reasons as set forth in the combination of claims 1 and 2.
claims 20, they are interpreted and rejected for similar reasons as set forth in the combination of claims 8 and 9.

Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Ramesh and in further view of DeFelice (PGPUB 2019/0236139).

Regarding claims 5, 12 and 18, Palmer in view of Ramesh disclose a method wherein the first machine learning model comprises a Naive Bayes machine learning model (Palmer; p. 0076) and the second machine learning model comprises a long term model (p. 0036, 0066), but does not specifically teach a long short-term memory (LSTM) machine learning model.
DeFelice discloses a method comprising:
	filtering based on training keyword using LDA (p. 0064)
a named entity recognition component (p. 0058-0061)
removing stop words (p. 0064);
wherein at least one machine model is a LSTM machine learning model (p. 0083), to assist with providing relevant data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to identify data of interest using machine learning.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Ramesh and in further view of Thomas.

Regarding claims 21 and 23, Palmer in view of Ramesh disclose the method above comprising a first machine learning model, the second machine learning model, the named entity recognition (NER) model, and the semantic role labeling (SRL) model, but does not specifically teach wherein the unstructured data is input in series.
Thomas discloses a method wherein the unstructured data is input in series (table 1 with p. 1482, 1493, 1507), to provide a variety of ways of processing the data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide different types of connections to process various data.
Regarding claims 22 and 24, it is interpreted and rejected for similar reasons as set forth above.  In addition, Thomas discloses a method wherein the models are in parallel (table 1 with p. 1482, 1493, 1507).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657